¡ULLIVAN, J.
Epitomized Opinion
Suit on a note for $3,300 which was executed by efendant and delivered to plaintiff’s decedent for re purpose of exhibiting to and appeasing certain ■tackholders of a corporation. No consideration ^¡sed from the payee to the maker. The defense as no consideration and an agreement of eancella-on between maker and payee. The Common Pleas ireeted a verdict for plaintiff. Defendant prose-rted error to this court. Held:
Since there was no consideration for the note sub-tantial justice has not been done. The judgment i against the weight of the evidence and contrary > law. Reversed and remanded.